IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN THE INTEREST OF: C.M.M., A MINOR            :   No. 403 EAL 2021
                                                :
                                                :
 PETITION OF: V.M., MOTHER                      :   Petition for Allowance of Appeal from
                                                :   the Unpublished Order of the
                                                :   Superior Court at No. 1014 EDA
                                                :   2021 entered on August 9, 2021,
                                                :   quashing the Order of the
                                                :   Philadelphia County Court of
                                                :   Common Pleas at Nos. CP-51-AP-
                                                :   0000264-2020 and CP-51-DP-
                                                :   0002011-2017 entered on April 23,
                                                :   2021


                                         ORDER



PER CURIAM

       AND NOW, this 8th day of February, 2022, the Petition for Allowance of Appeal is

GRANTED. The order of the Superior Court is VACATED, and the matter is REMANDED

to that court for reconsideration in light of Commonwealth v. Young, ___ A.3d ____, ___,

2021 WL 6062566 at *11 (Pa. Dec. 22, 2021) (“Rule 341 requires that when a single order

resolves issues arising on more than one docket, separate notices of appeal must be filed

from that order at each docket; but, where a timely appeal is erroneously filed at only one

docket, Rule 902 permits the appellate court, in its discretion, to allow correction of the

error, where appropriate.”).

       Jurisdiction is RELINQUISHED.